DETAILED ACTION
Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.  	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the pixel information" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction is “the pixel information data”. Corrective action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  	Claims 1, 4, 5, 9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor et al (US 2015/0264246 A1) and Zimmer et al (US 2008/0088857 A1) in further view of Shintani et al (US 2013/0083166 A1).

  	As per claim 1, Sartor discloses an electronic device (fig. 1, electronic device 101) comprising: 
  	a processor (fig. 1, transmitter 119); and 
  	an image sensor module (fig. 1, image sensor 105) electrically connected to the processor (fig. 1, transmitter 119), 

  	wherein the control circuit (fig. 1, processor 117) is configured to: 
  	receive a signal for photographing an external object (fig. 1, processor 117 receives raw image data from image sensor 105); 
  	generate pixel information data associated with control of the photographing of the processor using at least some of the raw image data (fig. 1, processor 117 acquires auxiliary sensor data (i.e. pixel information, metadata) associated with raw image data captured by image sensor 105, see para 0016, 0020, and 0029); 
  	generate compressed data obtained by compressing at least some of the raw image data (para 0020); 
  	transmit the pixel information data to the processor in accordance with a transmission period specified by the processor or the control circuit (fig. 1, raw image data associated with auxiliary sensor data is being transmitted from processor 117 to transmitter 119 during a time period); and  
  	transmit the compressed data to the processor (compressed raw data may be transmitted from processor 117 to transmitter 119, see para 0020).

  	Sartor fails to disclose an interface between the image sensor and processor. However, Zimmer discloses a system 100 comprising multiple interfaces 140 and 160 between the imaging device 110 and processing device 150 for communicating data 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sartor in view of Zimmer, as a whole, by incorporating the interface(s) as disclosed by Zimmer, into the electronic device as disclosed by Zimmer, because doing so would provide a more efficient way of communicating/transferring data between multiple devices, thus enhancing the reliability/speed of the data being communicated/transferred. 

  	The combined teachings of Sartor in view of Zimmer, as a whole, fail to disclose acquiring a plurality of pieces of raw image data for the external object using the image sensor. However, Shintani discloses an imaging apparatus comprising an imaging element 100 having a pixel array 101 wherein each pixel 201 has a first and second photoelectric conversion unit PD 203 and PD 204 respectively (i.e. plurality of pieces of raw image data) and both photoelectric conversion units acquire raw image data (Shintani, figs. 1, 2a, 2b, 6, and 7, imaging element 100, pixel array 101, pixel 201, PD 203 and PD 204, see associated written description, also para 0049-0051 and 0065). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sartor and Zimmer, in further view of Shintani, as a whole, by incorporating the image sensor structure as disclosed by Shintani, into the electronic device as disclosed by Sartor and 


  	As per claim 4, Sartor in view of Zimmer, as a whole, further disclose wherein the control circuit is configured to generate the pixel information data identified in the at least some of the raw image data (Sartor, fig. 1, processor 117 acquires auxiliary sensor data (i.e. pixel information, metadata) associated with raw image data captured by image sensor 105, see para 0016, 0020, and 0029),

  	Sartor in view of Zimmer, as a whole, fail to teach the electronic device of claim 1, wherein the image sensor comprises a dual pixel image sensor including a pixel in which two or more photosensitive diodes are arranged, and based on a phase difference caused by the arrangement as recited above in claim 4. However, Shintani discloses an imaging apparatus comprising an imaging element 100 having a pixel array 101 wherein each pixel 201 has a first and second photoelectric conversion unit PD 203 and PD 204 respectively (i.e. dual pixel image sensor) and both photoelectric conversion units acquire raw image data (i.e. plurality of pieces of raw image data), furthermore Shintani discloses a system control unit 509 with the ability to detect/calculate the phase difference amongst the pixels 201 (Shintani, figs. 1, 2a, 2b, 4, 6, and 7, imaging element 100, pixel array 101, pixel 201, PD 203 and PD 204, system control unit 509, see associated written description, also para 0049-0051, 0055, and 0065). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sartor and Zimmer, in further view of Shintani, as a whole, by incorporating the image sensor structure and control circuit functionality as disclosed by Shintani, into the electronic device as disclosed by Sartor and Zimmer, because doing so would provide a more efficient way of directing incoming light towards the pixel array, thus enhancing the quality of images being captured.

  	As per claim 5, the combined teachings of Sartor and Zimmer, in further view of Shintani, as a whole, further discloses the electronic device of claim 1, wherein the pixel information data comprises at least one of data for phase autofocus, data for auto white balance, data for motion of an external object, and data for digital image stabilization (DIS) (Sartor, auxiliary sensor data, (i.e. movement data), para 0023). 

    	Method claims 9, 12, and 18 correspond to device claims 1, 4, and 5 respectively, and are rejected based on the same reasoning/rationale.  


5.  	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor et al (US 2015/0264246 A1), Zimmer et al (US 2008/0088857 A1) and Shintani et al (US 2013/0083166 A1) in further view of Shin (US 2006/0294144 A1).
   	
As per claim 3, the electronic device of claim 1, wherein the control circuit is configured to: 
  	transmit the pixel information data to the processor without compressing when the pixel information data has a size smaller than a specified size; and 
  	compress the pixel information when the pixel information data has a size equal to greater than the specified size.

   	The combined teachings of Sartor and Zimmer, in further view of Shintani, as a whole, fails to teach the limitations as recited above in claim 3. However, Shin discloses an imaging format method wherein metadata may be transferred either compressed or uncompressed based on the threshold size of the metadata (Shin, fig. 3, image forming method flowchart, see associated written description, also para 0064-0070). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings Sartor, Zimmer, and Shintani, in further view of Shin, as a whole, by incorporating the ability to compress metadata (i.e. pixel information), as disclosed by Shin, into the electronic device as disclosed by Sartor, Zimmer, and Shintani, because doing so would provide a more efficient way of compressing image data, thus being able to transmit larger image files more efficiently. 

  	Method claim 11 corresponds to device claim 3, and is rejected based on the same reasoning/rationale. 

Allowable Subject Matter
6.  	Claims 2, 6-8, 10, 13-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JOHN H MOREHEAD III/Examiner, Art Unit 2697